           Case 2:20-cv-02305-APG-NJK Document 6 Filed 03/26/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 RONALD ALLISON,                                         Case No.: 2:20-cv-02305-APG-NJK

 4           Plaintiff                                      Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                       [ECF No. 4]
 6 LAS VEGAS METROPOLITAN POLICE
   DEPARTMENT, et al.,
 7
        Defendants
 8

 9         On March 2, 2021, Magistrate Judge Koppe recommended that I dismiss this case

10 because plaintiff Ronald Allison did not pay the filing fee or submit a request to proceed in

11 forma pauperis and has not updated his address. ECF No. 4. Allison did not file an objection.

12 Thus, I am not obligated to conduct a de novo review of the report and recommendation. 28

13 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those portions

14 of the report or specified proposed findings to which objection is made”); United States v.

15 Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

16 magistrate judge’s findings and recommendations de novo if objection is made, but not

17 otherwise” (emphasis in original)).

18         I THEREFORE ORDER that Judge Koppe’s report and recommendation (ECF No. 4) is

19 accepted. Plaintiff Ronald Allison’s complaint is DISMISSED without prejudice. The clerk of

20 court is instructed to close this case.

21         DATED this 25th day of March, 2021.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
